PER CURIAM.
In reversing our judgments and remanding these cases to us for further proceedings, the Supreme Court did not pass upon contentions of the appellants that had not been passed upon by this court. United States v. Bryan, 339 U.S. 323, 343, 70 S.Ct. 724; United States v. Fleischman, 339 U.S. 349, 365, 70 S.Ct. 739. But substantially the same contentions have been overruled by the Supreme Court or by this court in other cases. Dennis v. United States, 339 U.S. 162, 70 S.Ct. 519; Barsky v. United States, 83 U.S.App.D.C. 127, 167 F.2d 241, certiorari denied, 334 U.S. 843, 68 S.Ct. 1511, 92 L.Ed. 1767, rehearing denied, 339 U.S. 971, 70 S.Ct. 1001; Kamp v. United States, 84 U.S.App.D.C. 187, 176 F.2d 618, certiorari denied, 339 U.S. 957, 70 S.Ct. 977. The judgments of the Disrtict Court are therefore affirmed.